UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1603



CLARENCE EVERETT JONES, SR., individually and
on behalf of all present and future inmates in
the Dorchester County Jails in Summerville,
South Carolina and in St. George, South
Carolina,

                                            Plaintiff - Appellant,


          versus


JOHN R. BARNES, Jail Administrator; A. PASTOR,
Captain, Detention Center Commander; S. GREEN,
First Lieutenant and Detention Supervisor; J.
WASHINGTON,      First     Lieutenant       and
Administrative    Officer;    L.    CARMICHAEL,
Lieutenant;   C.   HEYWARD,    Lieutenant;   S.
EVERETT, Lieutenant; L. HAYNES, Lieutenant and
Jail Team Commander; DORCHESTER COUNTY; RANDY
SCOTT, Chairman; SKIP ELLIOT; CHRIS MURPHY;
LARRY HARGETT; RICHARD ROSEBROCK, Dorchester
County Council Member; RAY NASH, Dorchester
County   Sheriff;    TARA   RICHARDSON,    City
Magistrate of Dorchester County in her
official capacity, Chairman,

                                           Defendants - Appellees,

          and


KERRY MITCHELL CARN, individually,

                                                       Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-04-2527-2-MBS)


Submitted:   August 29, 2005           Decided:   September 16, 2005


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Everett Jones, Sr., Appellant Pro Se. James          Albert
Stuckey, Jr., Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

             Clarence Everett Jones, Sr., seeks to appeal the district

court’s order denying an extension of the discovery period and

dismissing one defendant in his 42 U.S.C. § 1983 (2000) action.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order Jones

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 3 -